DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 27, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 recites the limitation "intimately mixing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Applicant’s claim 5 depends from independent claim 1 or dependent claim 2.  While Applicant’s dependent claim 2 is silent with respect to mixing, Applicant’s independent claim 1 recites in part “mixing, by wet acoustic mixing or dry acoustic mixing, matrix precursor particles”.  Applicant’s independent claim 1 does not recite any additional language modifying the terms “mixing”, “wet acoustic mixing” or “dry acoustic mixing” to suggest the “mixing” is performed “intimately” as opposed to “turbulently”, for example.  For this reason, there is insufficient antecedent basis for the limitation “intimately mixing” in line 2 of Applicant’s dependent claim 5.
For purposes of examination, examiner will assume as long as the cited prior art reference teaches “wet acoustic mixing” as recited in Applicant’s dependent claim 5 the resultant “mixing” will be performed “intimately”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7, 9 and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,384,436 B2 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”).  The Percentage by Volume to Percentage by Weight Conversion Calculator table is relied on as an evidentiary reference (copy included herewith).

Referring to Applicant’s independent claim 1, Sung teaches a method of making a polycrystalline cubic boron nitride, PCBN, material (See Abstract; col. 2, ll. 44-51; col. 3, ll. 1-3 of Sung), the method comprising: mixing matrix precursor particles (col. 5, ll. 34-37, 41-47 of Sung) comprising consisting of particles of an aluminium compound (col. 5, ll. 41-47; the alumina and aluminum nitride of Sung are equivalent to Applicant’s claim language “an aluminum compound”) having an average particle size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung) and, optionally, particles of a compound selected from the group consisting of titanium carbide, titanium nitride, aluminium nitride and aluminium oxide (col. 5, ll. 41-47 of Sung), and cubic boron nitride, cBN, particles (col. 5, ll. 41-47 of Sung) having an average particle size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung); sintering the mixed particles (col. 12, ll. 11-14, 21-22, 26-27 of Sung) at a temperature of about 1500°C (col. 12, ll. 26-27 of Sung), and a pressure from about 4 GPa to about 7 GPa (col. 12, ll. 21-22 of Sung) to form the PCBN material comprising particles of cBN dispersed in a matrix material (col. 12, ll. 11-14, 21-22, 26-27 of Sung).  MPEP 2144.05 [R-10.2019] (I) is applicable to all the claimed ranges rendered obvious by Sung’s teachings.  The average particle size of the aluminum compound taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the aluminum compound taught by Sung overlaps Applicant’s claimed range of “no greater than 100 nm”.  The average particle size of the cubic boron nitride taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the cubic boron nitride taught by Sung overlaps Applicant’s claimed range of “at least 0.2 μm”. The sintering temperature value taught by Sung renders obvious Applicant’s claimed range.  The sintering temperature value taught by Sung overlaps Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”. The sintering pressure range taught by Sung renders obvious Applicant’s claimed range.  The sintering pressure range taught by Sung overlaps Applicant’s claimed range of “of at least 6 GPa”.
	With respect to the teaching “between 30 and 90 weight percent of cubic boron nitride, cBN”, Sung teaches the resultant polycrystalline cubic boron nitride material can comprise greater than 80 vol.% cBN (col. 13, ll. 18-20 of Sung).  As the matrix material of Sung can comprise titanium carbide, titanium nitride, aluminium nitride and aluminium oxide (col. 5, ll. 41-47 of Sung), an exemplary polycrystalline cubic boron nitride material of Sung can comprise 80 vol.% PcBN, 5 vol.% titanium carbide, 5 vol.% titanium nitride, 5 vol.% aluminium nitride and 5 vol.% aluminium oxide.  The Percentage by Volume to Percentage by Weight Conversion Calculator table included herewith is relied on as an evidentiary reference.  The resultant conversion of amounts in vol.% to approximate amounts in weight% of the aforementioned respective constituents is as follows: 76.04 wt.% PcBN, 6.73 wt.% titanium carbide, 7.38 wt.% titanium nitride, 4.45 wt.% aluminium nitride and 5.39 wt.% aluminium oxide.  To achieve that amount of PcBN in the resultant PcBN material, the amount of cBN particles in the initial mixture of Sung must exceed at least 30 weight percent.  For this reason, the amount of cBN particles at least suggested, if not taught, by Sung renders obvious Applicant’s claimed range.  The amount of cBN particles at least suggested, if not taught, by Sung lies and overlaps Applicant’s range of “between 30 and 90 weight percent of cubic boron nitride, cBN”. MPEP 2144.05 [R-10.2019] (I)
Although Sung teaches forming an abrasive slurry containing a mixture of abrasive particles including the matrix precursor particles (col. 5, ll. 34-37, 41-47 of Sung), Sung does not teach explicitly mixing matrix precursor particles “by wet acoustic mixing or dry acoustic mixing” according to Applicant’s claim language.
However, Pearce teaches a method for producing a cutting device matrix includes mixing a plurality of constituent matrix materials using a resonant acoustic mixing process until the constituent matrix materials are substantially homogeneously distributed throughout the matrix (See Abstract of Pearce). Pearce teaches a matrix comprises a plurality of materials that are, or have been, mixed together at least in part through the use of a resonant acoustic mixing process (par. [0023] of Pearce). In at least one embodiment, Pearce teaches a variety of other materials, besides diamond, may also be employed in connection with a resonant acoustic mixing process to produce a matrix that may be employed as at least a portion of a drill bit or other cutting or boring device (pars. [0027-28] of Pearce). For example, Pearce teaches the matrix may also include abrasives such as one or more of powder of boron nitride (par. [0028] of Pearce). In carrying out the method, Pearce teaches some or all of the components may be mixed with a resonant acoustic mixing process and also with one or both of a shear mixing process and three axis gravity mixing process (par. [0032] of Pearce). By way of illustration, Pearce teaches another example method may include mixing a powder metal and fiber to form a first mixture, adding oil to the first mixture, using a shear mixing process to distribute the oil in the first mixture, adding an abrasive to the mixture of the oil and the first mixture, and mixing the abrasive, oil, and first mixture using resonant acoustic mixing (pars. [0042-43] of Pearce). Pearce teaches such a process may result in a substantially homogeneous distribution of the various constituent materials throughout the matrix (par. [0023] of Pearce). More specifically, Pearce teaches the disclosed mixing processes may enable substantially homogeneous distribution of a plurality of constituent components in a matrix, even where those constituent components are highly disparate, relative to each other, in terms of properties such as their density, physical dimensions, and physical structure (par. [0034] of Pearce).  In addition, Pearce teaches the resonant acoustic mixing processes disclosed herein may reduce, or substantially eliminate clumping of matrix constituent materials such as low-density large surface area particles (par. [0034] of Pearce).  In some instances, Pearce teaches devices produced without such a homogeneous distribution can experience up to about an 80 percent reduction in expected life (par. [0035] of Pearce).  Thus, Pearce teaches the use of the processes disclosed herein may result in a substantially extended life for drill bits and other cutting and boring devices (par. [0035] of Pearce).  Pearce teaches such an extended life can be particularly advantageous where the matrix disclosed herein is used in conjunction with a drill bit, since a substantial amount of time and work may be involved in tripping a drill string out of a hole to replace the drill bit (par. [0035] of Pearce).  Likewise, Pearce teaches substantial time and work may be involved when tripping the drill string back down the hole after the drill bit has been replaced (par. [0035] of Pearce).  And, of course, Pearce also teaches a longer bit life will likely require the use of fewer drill bits for a given operation, and a cost savings may thus be realized with regard to the drill bits themselves (par. [0035] of Pearce).  There is a reasonable expectation the step of forming the abrasive slurry as taught by Sung can be modified to adopt the resonant acoustic mixing technique taught by Pearce.  Pearce teaches the resonant acoustic mixing technique substantially eliminates clumping of matrix constituent materials and leads to extended life and eventual cost savings (pars. [0034-35] of Pearce).  If the method of Sung is modified using the teachings of Pearce, the resultant method of making polycrystalline cubic boron nitride would ultimately benefit the resultant polycrystalline cubic boron nitride.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung and adopt the resonant acoustic mixing technique taught by Pearce. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Pearce teaches the resonant acoustic mixing technique substantially eliminates clumping of matrix constituent materials and leads to extended life and eventual cost savings (pars. [0034-35] of Pearce).
The claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.  The method taught by Sung as modified by Pearce utilizes the identical or substantially identical cubic boron nitride, aluminum compound and optional compound as those recited in Applicant’s independent claim 1.  In addition, the method taught by Sung as modified by Pearce also utilizes said constituents in both amounts and particle sizes that are identical or substantially identical to Applicant’s claimed amounts and particle size ranges.  Moreover, the method taught by Sung as modified by Pearce is performed at temperature and pressure sintering parameters that are identical or substantially identical to Applicant’s claimed ranges.  Furthermore, the method taught by Sung as modified by Pearce also is performed using a high-pressure/high-temperature device (col. 10, l. 42 – col. 12, l. 33 of Sung) just as Applicant’s specification as originally filed discloses (page 6, ll. 21-28; page 9, ll. 8-15 of Applicant’s specification as originally filed). MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  Given all the constituents, the sintering parameters and the high pressure device of Sung as modified by Pearce are identical or substantially identical to those recited in Applicant’s independent claim 1, the resultant polycrystalline cubic boron nitride of Sung as modified by Pearce will exhibit and possess the identical or substantially identical physical properties as the resultant polycrystalline cubic boron nitride produced according to Applicant’s claimed method of independent claim 1. MPEP 2112.01 [R-10.2019] (II)  For these reasons, the claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.

Referring to Applicant’s claim 2, Sung as modified by Pearce teaches the matrix precursor particles consist of the particles of titanium carbide, titanium nitride, aluminium nitride and aluminium oxide (col. 5, ll. 41-47 of Sung).

Referring to Applicant’s claim 3, Sung as modified by Pearce teaches the matrix precursor particles consist of the particles of the aluminium compound (col. 5, ll. 41-47 of Sung) and particles of a compound selected from the group consisting of titanium carbide (col. 5, l. 49 of Sung), titanium nitride (col. 5, l. 49 of Sung), aluminium nitride (col. 5, l. 49 of Sung) and aluminium oxide (col. 5, l. 49 of Sung). 

Referring to Applicant’s claim 4, Sung as modified by Pearce teaches the method further comprises sintering at a temperature of about 1500°C (col. 12, ll. 26-27 of Sung).  The sintering temperature value taught by Sung renders obvious Applicant’s claimed range.  The sintering temperature value taught by Sung overlaps Applicant’s claimed range of “no more than 1700°C”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 5, Sung as modified by Pearce teaches the step of intimately mixing the matrix precursor particles and the cBN particles comprises wet acoustic mixing (pars. [0034-35] of Pearce).

Referring to Applicant’s claim 6, Sung as modified by Pearce teaches the method comprises providing cBN particles with an average size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung).  The average particle size of the cubic boron nitride taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the cubic boron nitride taught by Sung encompasses entirely Applicant’s claimed range of “between 0.2 and 15 μm”. MPEP 2144.05 [R-10.2019] (I) 

Referring to Applicant’s claim 7, Sung as modified by Pearce teaches comprises providing cBN particles with an average size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung).  The average particle size of the cubic boron nitride taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the cubic boron nitride taught by Sung overlaps Applicant’s claimed range of “greater than 1 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 9, Sung as modified by Pearce teaches the method further comprises: sintering the mixed particles at a temperature of about 1500°C (col. 12, ll. 26-27 of Sung), and a pressure from about 4 GPa to about 7 GPa (col. 12, ll. 21-22 of Sung) to form the PCBN material comprising particles of cBN dispersed in a matrix material (col. 12, ll. 11-14, 21-22, 26-27 of Sung).  The sintering temperature value taught by Sung renders obvious Applicant’s claimed range.  The sintering temperature value taught by Sung overlaps Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”. The sintering pressure range taught by Sung renders obvious Applicant’s claimed range.  The sintering pressure range taught by Sung overlaps Applicant’s claimed range of “of at least 6 GPa”. The claimed recitation “wherein the matrix material particles have a d90 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.  

Referring to Applicant’s claim 22, Sung as modified by Pearce teaches comprises providing cBN particles with an average size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung).  The average particle size of the cubic boron nitride taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the cubic boron nitride taught by Sung overlaps Applicant’s claimed range of “greater than 4 μm”. MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s independent claim 23, Sung teaches a method of making a polycrystalline cubic boron nitride, PCBN, material (See Abstract; col. 2, ll. 44-51; col. 3, ll. 1-3 of Sung), the method comprising: mixing matrix precursor particles (col. 5, ll. 34-37, 41-47 of Sung) comprising particles of an aluminium compound (col. 5, ll. 41-47; the alumina and aluminum nitride of Sung are equivalent to Applicant’s claim language “an aluminum compound”) having an average particle size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung), and cubic boron nitride, cBN, particles (col. 5, ll. 41-47 of Sung) having an average particle size of from about 3 nm to about 500 μm (col. 5, ll. 55-56 of Sung); and sintering the mixed particles (col. 12, ll. 11-14, 21-22, 26-27 of Sung) at a temperature of about 1500°C (col. 12, ll. 26-27 of Sung), and a pressure from about 4 GPa to about 7 GPa (col. 12, ll. 21-22 of Sung) to form the PCBN material comprising particles of cBN dispersed in a matrix material (col. 12, ll. 11-14, 21-22, 26-27 of Sung).  MPEP 2144.05 [R-10.2019] (I) is applicable to all the claimed ranges rendered obvious by Sung’s teachings.  The average particle size of the aluminum compound taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the aluminum compound taught by Sung overlaps Applicant’s claimed range of “no greater than 100 nm”.  The average particle size of the cubic boron nitride taught by Sung renders obvious Applicant’s claimed range.  The average particle size of the cubic boron nitride taught by Sung overlaps Applicant’s claimed range of “at least 0.2 μm”. The sintering temperature value taught by Sung renders obvious Applicant’s claimed range.  The sintering temperature value taught by Sung overlaps Applicant’s claimed range of “no less than 1000°C and no more than 2200°C”. The sintering pressure range taught by Sung renders obvious Applicant’s claimed range.  The sintering pressure range taught by Sung overlaps Applicant’s claimed range of “of at least 6 GPa”.
	With respect to the teaching “between 30 and 90 weight percent of cubic boron nitride, cBN”, Sung teaches the resultant polycrystalline cubic boron nitride material can comprise greater than 80 vol.% cBN (col. 13, ll. 18-20 of Sung).  As the matrix material of Sung can comprise titanium carbide, titanium nitride, aluminium nitride and aluminium oxide (col. 5, ll. 41-47 of Sung), an exemplary polycrystalline cubic boron nitride material of Sung can comprise 80 vol.% PcBN, 5 vol.% titanium carbide, 5 vol.% titanium nitride, 5 vol.% aluminium nitride and 5 vol.% aluminium oxide.  The Percentage by Volume to Percentage by Weight Conversion Calculator table included herewith is relied on as an evidentiary reference.  The resultant conversion of amounts in vol.% to approximate amounts in weight% of the aforementioned respective constituents is as follows: 76.04 wt.% PcBN, 6.73 wt.% titanium carbide, 7.38 wt.% titanium nitride, 4.45 wt.% aluminium nitride and 5.39 wt.% aluminium oxide.  To achieve that amount of PcBN in the resultant PcBN material, the amount of cBN particles in the initial mixture of Sung must exceed at least 30 weight percent.  For this reason, the amount of cBN particles at least suggested, if not taught, by Sung renders obvious Applicant’s claimed range.  The amount of cBN particles at least suggested, if not taught, by Sung lies and overlaps Applicant’s range of “between 30 and 90 weight percent of cubic boron nitride, cBN”. MPEP 2144.05 [R-10.2019] (I)
Although Sung teaches forming an abrasive slurry containing a mixture of abrasive particles including the matrix precursor particles (col. 5, ll. 34-37, 41-47 of Sung), Sung does not teach explicitly mixing matrix precursor particles “by wet acoustic mixing or dry acoustic mixing” according to Applicant’s claim language.
However, Pearce teaches a method for producing a cutting device matrix includes mixing a plurality of constituent matrix materials using a resonant acoustic mixing process until the constituent matrix materials are substantially homogeneously distributed throughout the matrix (See Abstract of Pearce). Pearce teaches a matrix comprises a plurality of materials that are, or have been, mixed together at least in part through the use of a resonant acoustic mixing process (par. [0023] of Pearce). In at least one embodiment, Pearce teaches a variety of other materials, besides diamond, may also be employed in connection with a resonant acoustic mixing process to produce a matrix that may be employed as at least a portion of a drill bit or other cutting or boring device (pars. [0027-28] of Pearce). For example, Pearce teaches the matrix may also include abrasives such as one or more of powder of boron nitride (par. [0028] of Pearce). In carrying out the method, Pearce teaches some or all of the components may be mixed with a resonant acoustic mixing process and also with one or both of a shear mixing process and three axis gravity mixing process (par. [0032] of Pearce). By way of illustration, Pearce teaches another example method may include mixing a powder metal and fiber to form a first mixture, adding oil to the first mixture, using a shear mixing process to distribute the oil in the first mixture, adding an abrasive to the mixture of the oil and the first mixture, and mixing the abrasive, oil, and first mixture using resonant acoustic mixing (pars. [0042-43] of Pearce). Pearce teaches such a process may result in a substantially homogeneous distribution of the various constituent materials throughout the matrix (par. [0023] of Pearce). More specifically, Pearce teaches the disclosed mixing processes may enable substantially homogeneous distribution of a plurality of constituent components in a matrix, even where those constituent components are highly disparate, relative to each other, in terms of properties such as their density, physical dimensions, and physical structure (par. [0034] of Pearce).  In addition, Pearce teaches the resonant acoustic mixing processes disclosed herein may reduce, or substantially eliminate clumping of matrix constituent materials such as low-density large surface area particles (par. [0034] of Pearce).  In some instances, Pearce teaches devices produced without such a homogeneous distribution can experience up to about an 80 percent reduction in expected life (par. [0035] of Pearce).  Thus, Pearce teaches the use of the processes disclosed herein may result in a substantially extended life for drill bits and other cutting and boring devices (par. [0035] of Pearce).  Pearce teaches such an extended life can be particularly advantageous where the matrix disclosed herein is used in conjunction with a drill bit, since a substantial amount of time and work may be involved in tripping a drill string out of a hole to replace the drill bit (par. [0035] of Pearce).  Likewise, Pearce teaches substantial time and work may be involved when tripping the drill string back down the hole after the drill bit has been replaced (par. [0035] of Pearce).  And, of course, Pearce also teaches a longer bit life will likely require the use of fewer drill bits for a given operation, and a cost savings may thus be realized with regard to the drill bits themselves (par. [0035] of Pearce).  There is a reasonable expectation the step of forming the abrasive slurry as taught by Sung can be modified to adopt the resonant acoustic mixing technique taught by Pearce.  Pearce teaches the resonant acoustic mixing technique substantially eliminates clumping of matrix constituent materials and leads to extended life and eventual cost savings (pars. [0034-35] of Pearce).  If the method of Sung is modified using the teachings of Pearce, the resultant method of making polycrystalline cubic boron nitride would ultimately benefit the resultant polycrystalline cubic boron nitride.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung and adopt the resonant acoustic mixing technique taught by Pearce. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Pearce teaches the resonant acoustic mixing technique substantially eliminates clumping of matrix constituent materials and leads to extended life and eventual cost savings (pars. [0034-35] of Pearce).
The claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.  The method taught by Sung as modified by Pearce utilizes the identical or substantially identical cubic boron nitride, aluminum compound and optional compound as those recited in Applicant’s independent claim 1.  In addition, the method taught by Sung as modified by Pearce also utilizes said constituents in both amounts and particle sizes that are identical or substantially identical to Applicant’s claimed amounts and particle size ranges.  Moreover, the method taught by Sung as modified by Pearce is performed at temperature and pressure sintering parameters that are identical or substantially identical to Applicant’s claimed ranges.  Furthermore, the method taught by Sung as modified by Pearce also is performed using a high-pressure/high-temperature device (col. 10, l. 42 – col. 12, l. 33 of Sung) just as Applicant’s specification as originally filed discloses (page 6, ll. 21-28; page 9, ll. 8-15 of Applicant’s specification as originally filed). MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  Given all the constituents, the sintering parameters and the high pressure device of Sung as modified by Pearce are identical or substantially identical to those recited in Applicant’s independent claim 1, the resultant polycrystalline cubic boron nitride of Sung as modified by Pearce will exhibit and possess the identical or substantially identical physical properties as the resultant polycrystalline cubic boron nitride produced according to Applicant’s claimed method of independent claim 1. MPEP 2112.01 [R-10.2019] (II)  For these reasons, the claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.

Referring to Applicant’s claim 24, Sung as modified by Pearce teaches the matrix precursor particles consist of the particles of the aluminium compound (col. 5, ll. 41-47 of Sung) and particles of a compound selected from the group consisting of titanium carbide (col. 5, l. 49 of Sung), titanium nitride (col. 5, l. 49 of Sung), aluminium nitride (col. 5, l. 49 of Sung) and aluminium oxide (col. 5, l. 49 of Sung). 

Referring to Applicant’s claim 25, Sung as modified by Pearce teaches the method consists of: mixing the matrix precursor particles with the cBN particles by wet acoustic mixing or dry acoustic mixing (pars. [0023], [0032], [0034] of Pearce); and sintering the mixed particles (col. 12, ll. 11-14, 21-22, 26-27 of Sung) at a temperature of about 1500°C (col. 12, ll. 26-27 of Sung), and a pressure from about 4 GPa to about 7 GPa (col. 12, ll. 21-22 of Sung) to form the PCBN material comprising particles of cBN dispersed in a matrix material (col. 12, ll. 11-14, 21-22, 26-27 of Sung).
The claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.  The method taught by Sung as modified by Pearce utilizes the identical or substantially identical cubic boron nitride, aluminum compound and optional compound as those recited in Applicant’s independent claim 1.  In addition, the method taught by Sung as modified by Pearce also utilizes said constituents in both amounts and particle sizes that are identical or substantially identical to Applicant’s claimed amounts and particle size ranges.  Moreover, the method taught by Sung as modified by Pearce is performed at temperature and pressure sintering parameters that are identical or substantially identical to Applicant’s claimed ranges.  Furthermore, the method taught by Sung as modified by Pearce also is performed using a high-pressure/high-temperature device (col. 10, l. 42 – col. 12, l. 33 of Sung) just as Applicant’s specification as originally filed discloses (page 6, ll. 21-28; page 9, ll. 8-15 of Applicant’s specification as originally filed). MPEP 2112.01 [R-10.2019] (I); MPEP 2112.02 [R-10.2019] (I)  Given all the constituents, the sintering parameters and the high pressure device of Sung as modified by Pearce are identical or substantially identical to those recited in Applicant’s independent claim 1, the resultant polycrystalline cubic boron nitride of Sung as modified by Pearce will exhibit and possess the identical or substantially identical physical properties as the resultant polycrystalline cubic boron nitride produced according to Applicant’s claimed method of independent claim 1. MPEP 2112.01 [R-10.2019] (II)  For these reasons, the claimed recitation “wherein the matrix material particles have a d75 when measured using an equivalent circle diameter technique of no more than 100 nm” is inherent within and/or obvious in light of the teachings of Sung as modified by Pearce.
The claimed recitation “optionally, prior to sintering the mixed particles, compacting the mixed particles to form a green body using any of a hand press, a cubic press and cold isostatic pressing” includes the claim term ‘optionally’, thus the cited prior art is not required to teach or suggest the entire claim limitation modified by said claim term.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,384,436 B2 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”) as applied to claims 1 or 2 above, and further in view of United States Patent No. 8,148,282 B2 to Kountanya et al. (hereinafter “Kountanya”).

Referring to Applicant’s claim 8, Sung as modified by Pearce does not teach explicitly the method disclosed therein comprises “providing cBN particles having a multi-modal average size distribution” according to Applicant’s claim language.
However, Kountanya teaches a cubic boron nitride (CBN) composite with improved properties for continuous machining of gray cast iron (See Abstract; col. 3, Il. 19-22 of Kountanya). Kountanya teaches the composite includes a CBN portion and a non CBN portion (col. 3, ll. 21-22 of Kountanya). Kountanya teaches the CBN particles in the composite are at least bimodal in size distribution, and preferably a multimodal distribution (col. 3, ll. 25-27 of Kountanya). Kountanya teaches other distributions, such as substantially homogeneous distributions and seemingly random distributions, are possible (col. 3, ll. 27-29 of Kountanya). Kountanya teaches an embodiment of the invention includes a bimodal distribution of cBN particles in the composite (col. 3, ll. 30-31 of Kountanya). Kountanya teaches further the bimodal distribution includes coarse grain size particles and fine grain size particles (col. 3, ll. 31-33 of Kountanya). Kountanya teaches the size distribution of the particles achieves the desired thermal conductivity over a temperature range and sonic velocity at room temperature (col. 3, ll. 40-42 of Kountanya). There is a reasonable expectation the cubic boron nitride particles taught by Sung as modified by Pearce can be modified further to adopt a bimodal particle distribution according to Kountanya’s teachings. Both Kountanya and Sung as modified by Pearce teach fabricating sintered cubic boron nitride compacts (See Abstract of Sung; See Abstract of Kountanya). Kountanya teaches bimodal particle size distribution of the cubic boron nitride particles achieves the desired thermal conductivity over a temperature range and sonic velocity at room temperature (col. 3, ll. 40-42 of Kountanya). As Kountanya teaches the desired thermal conductivity leads to high tool life in continuous machining of gray cast iron (col. 3, ll. 43-50 of Kountanya), such thermal conductivity would be desirable in a modified sintered cubic boron nitride compact of Sung as modified by Pearce and Kountanya. For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the cubic boron nitride particles of Sung as modified by Pearce and adopt the bimodal particle size distribution taught by Kountanya. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Kountanya teaches bimodal particle size distribution of the cubic boron nitride particles achieves the desired thermal conductivity over a temperature range and sonic velocity at room temperature (col. 3, ll. 40-42 of Kountanya), which is a desirable property for the proposed modified sintered cubic boron nitride compact of Sung as modified by Pearce and Kountanya.

Claims 10 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,384,436 B2 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”) as applied to claims 1 or 2, and 23 above, and further in view of United States Patent No. 9,327,385 B2 to Webb et al. (hereinafter “Webb”).

Referring to Applicant’s claim 10, Sung as modified by Pearce does not teach explicitly the method disclosed therein further comprises the step of “prior to sintering the mixed particles, compacting the mixed particles to form a green body using any of a hand press, a cubic press and cold isostatic pressing” according to Applicant’s claim language.
However, Webb teaches a method of making a near-net superhard material body (See Abstract of Webb). Webb teaches exemplary embodiments provide a body with desired shapes with an ability to maintain the shape and achieve full density during the HPHT step (col. 4, ll. 20-22 of Webb). Webb teaches said exemplary embodiments may steer the composition after HPHT by carefully monitoring the raw materials, the milling/blending and granulating steps as well as the reactions during pre-sintering (col. 4, ll. 22-25 of Webb). More specifically, Webb teaches said exemplary embodiments may minimize the distortion during HPHT by optimizing the green density and strength after compaction and pre-sintering (col. 4, ll. 25-28 of Webb). Webb teaches the compaction step is critical since it creates density gradients in the green which may lead to distortions of the sintered body after the final HPHT step (col. 5, ll. 15-18 of Webb). To minimize these distortions Webb teaches both the green density and compaction method have to be optimized for each powder blend and green body shape (col. 5, ll. 18-21 of Webb). Webb teaches a higher green density gives a higher green strength which gives lower the shrinkage and distortions during HPHT (col. 5, ll. 26-28 of Webb). Webb teaches compaction may be done in a uniaxial or multi-axial pressing operation known in the art or by using Cold Isostatic Pressing, Powder Injection Molding (PIM), or extrusion depending on the shape of the body to be pre-formed (col. 5, ll. 28-32 of Webb). There is a reasonable expectation the premixed raw material taught by Sung as modified by Pearce can be compacted to form a green body according to Webb’s teachings. Both Webb and Sung as modified by Pearce teach fabricating sintered cubic boron nitride composite compacts (See Abstract of Sung; See Abstract; col. 4, ll. 29-31 of Webb). Webb teaches the both desired shape and density of the resultant composite compact is improved when first compacting premixed raw material into a densified green body prior to sintering. Improving the shape and density would be advantageous and beneficial to a resultant proposed modified sintered cubic boron nitride composite compact of Sung as modified by Pearce and Webb. For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Sung as modified by Pearce and adopt the pre-sintering compaction technique taught by Webb. A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Webb teaches doing so provides a body with desired shapes with an ability to maintain the shape and achieve full density during the sintering step (col. 5, ll. 15-21, 26-32 of Webb).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 7,384,436 B2 to Sung (hereinafter “Sung”) in view of United States Pre-Grant Patent Application Publication No. 2012/0260581 A1 to Pearce et al. (hereinafter “Pearce”) as applied to claims 1 or 2 above, and further in view of United States Pre-Grant Patent Application Publication No. 2017/0197886 A1 to Danda et al. (hereinafter “Danda”).

Referring to Applicant’s claim 21, although Sung as modified by Pearce teaches a typical sintering temperature for cBN is about 1500°C (col. 12, ll. 26-27 of Sung), Sung as modified by Pearce does not teach explicitly the method further comprises “sintering at a temperature of no more than 1300°C” according to Applicant’s claim language.
However, Danda teaches a sintered compact according to one embodiment of the present invention includes a first material, e.g., cubic boron nitride; a second material, e.g., compound including zirconium; and, a third material, e.g., an aluminum oxide (See Abstract of Danda; par. [0016] of Danda).  In carrying out the method of fabrication, Danda teaches a bead mill or a ball mill is used to mix the obtained first region material, cubic boron nitride, and, as required, another material, then the obtained mixture is sintered (par. [0088] of Danda).  In particular, Danda teaches sintering is preferably performed at a temperature of not less than 1300°C and not more than 1700°C under a pressure of not less than 10 MPa and not more than 7 GPa for not less than 10 minutes and not more than 60 minutes (par. [0088] of Danda).  There is a reasonable expectation the matrix precursor particle mixture taught by Sung as modified by Pearce can be sintered at a temperature range of not less than 1300°C and not more than 1700°C according to Danda’s teachings.  Both Danda and Sung as modified by Pearce are drawn to fabricating polycrystalline cubic boron nitride material and the resultant material and cutting tools associated therewith (See Abstract of Sung; See Abstract of Danda).  As Sung as modified by Pearce teaches a typical sintering temperature for cBN is about 1500°C (col. 12, ll. 26-27 of Sung), and Danda teaches a broader sintering temperature range for sintering cubic boron nitride to form polycrystalline cubic boron nitride (par. [0088] of Danda), the broader sintering temperature range of Danda encompasses the approximate sintering temperature value of Sung and accomplishes the desired outcome, that is, sintering cubic boron nitride to form polycrystalline cubic boron nitride.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the approximate sintering temperature value taught by Sung as modified by Pearce and utilize the sintering temperature range taught by Danda.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given Sung as modified by Pearce teaches a typical sintering temperature for cBN is about 1500°C (col. 12, ll. 26-27 of Sung), and Danda teaches a broader sintering temperature range for sintering cubic boron nitride to form polycrystalline cubic boron nitride (par. [0088] of Danda), thus the broader sintering temperature range of Danda encompasses the approximate sintering temperature value of Sung and accomplishes the desired outcome, that is, sintering cubic boron nitride to form polycrystalline cubic boron nitride.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 9 is objected to under 37 CFR 1.75 as being a substantial duplicate of independent claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 9 objected to under 37 CFR 1.75 as being a substantial duplicate of dependent claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim 25 is objected to under 37 CFR 1.75 as being a substantial duplicate of independent claim  23. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731